Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al (US PGPub No. 2015/0330619) in view of Yen (US Patent No. 9,303,864).

Iwamoto teaches:

limitations from claim 1, a ceiling fan (FIG. 1) comprising: a support rod (2); a motor (3) disposed at a lower portion of the support rod; a blade (4) detachably coupled to the motor (paragraph 23); and a lighting unit see FIG. 3 for example) disposed at a lower portion of the motor, wherein the lighting unit includes: an upper lighting cover (13); a lower lighting cover (15) that covers an area below the upper lighting cover (see FIG. 2-3); a board (17) disposed between the lower lighting cover and the upper lighting cover; a light-emitting component (18) is disposed on the board (paragraph 23); and a heat-dissipating 

Iwamoto teaches only a singular opening, rather than a plurality;

However, Yen teaches a ceiling fan light (see FIG. 1-2) including a board with lighting elements (1), and an upper cover (5) with a plurality of heat reducing openings (51);

It would have been obvious to one of ordinary skill in the art at the time the inventions was filed to provide multiple openings in the cover of Iwamoto, as taught by Yen, in order to allow for further dispersion of heat;



Iwamoto further teaches:

limitations from claim 2, wherein the upper lighting cover includes a protrusion portion protruding upward at the center portion, and wherein the opening is arranged at the protrusion portion (see annotated FIG. 3 below);


    PNG
    media_image1.png
    507
    802
    media_image1.png
    Greyscale



limitations from claim 3, wherein the opening faces a lower surface of the motor, the opening being inside of a peripheral portion of the motor from a top view (see annotated FIG. 2 below);


    PNG
    media_image2.png
    325
    512
    media_image2.png
    Greyscale




limitations from claim 6, wherein the heat dissipating unit includes: disc-shaped portion, and a plurality of elongated plate-like protrusions extending upward from upper surface of disk portion (see annotated FIG. 4 below);


    PNG
    media_image3.png
    478
    573
    media_image3.png
    Greyscale


limitations from claim 7, wherein the plurality of openings comprise elongated holes radially extending outward from a center portion of protrusion portion (see holes 51 of Yen for example; additionally holes 27 taught by Iwamoto at a different portion);





Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al (US PGPub No. 2015/0330619) as applied to claim 1 above, and in further view of Yen (US Patent No. 9,303,864).

Iwamoto does not explicitly teach the connection between the mounting rod and the lighting unit;

However, Yen teaches a lighting unit (FIG. 2) for a ceiling fan (seen in FIG. 1 and FIG. 8) wherein the lighting unit is attached to the rod via a detachable connection (FIG. 6-7; threaded fastener 5C mounts to cover 5);

It would have been obvious to one of ordinary skill in the art of fans at the time the invention was filed to provide a detachable connection between the lighting unit and rod of Iwamata, as taught by Yen, in order to allow the removal of just the lighting unit for maintenance or repair rather than the entire ceiling fan.





Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al (US PGPub No. 2015/0330619) as applied to claim 1 above, and in further view of Yao (US Patent No. 9,303,864).

Iwamoto teaches a control (5) below the motor rather than above the motor;

Yao teaches a ceiling fan (FIG. 1) including a motor (4) and a controller (6); wherein the controller is positioned above the motor (FIG. 1);

It would have been obvious to one of ordinary skill in the art of fans at the time the invention was filed to locate the controller of Iwamoto at different locations in the fan assembly, including above the motor as taught by Yao, as a matter of design choice in order to enable easy access to the controller (paragraphs 7-8 of Yao), Additionally, it has been held that where the prior art teaches the claimed apparatus, the mere rearrangement of parts is a matter of design choice (see MPEP 2144.04 “Rearrangement of Parts”); in this case the location of the controller being farther from the LED assembly would further reduce the impact of heat on the controller components.



Response to Arguments
Applicant’s arguments, see response, filed 04/16/2021, with respect to the rejection(s) of claim(s) 1-5 under Iwamoto have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yen. Yen is relied upon to teach multiple cooling holes in a fan-lighting assembly.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746